CEPAC, INC., a Florida corporation authorized to do and doing business in the State of Florida, Appellant,
v.
BADER, YAKAITIS & NOENMACHER, LLP, a foreign limited liability partnership, Appellee.
No. 4D10-3581.
District Court of Appeal of Florida, Fourth District.
February 9, 2011.
Gary Roberts of Gary Roberts & Associates, P.A., West Palm Beach and James H. Calkins, III, West Palm Beach, for appellant.
Todd A. Fodiman and Jeffrey A. Sudduth of Legon Ponce & Fodiman, P.A., Miami, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.